Campbell, J.,
delivered the opinion of the court.
At the time of the delinquency of the land, and its sale for taxes, the appellant did not sustain such a professional relation to appellee, as to the subject of the sale, as to disable him to purchase at said sale for himself. The fact that appellant had written the will of appellee, which disposed of this land, and that he had been consulted, in the autumn of 1871, about collecting rent for the use of said land that year, did not preclude him from buying it at the sale for taxes. His duty as to the will terminated with its preparation ; and in advising as to the collection of rent, he incurred no continuing obligation as to the land. His employment in these matters, or in others not connected with the land, imposed no obligation on him to protect the interest of appellee by preventing a sale of the land for taxes.
There was no litigation about the land. He had no charge, or trust, or confidence as to it. He owed no duty to appellee in reference to it. He could not buy for himself an outstanding title existing when he wrote the will, but there was no' hindrance to his buying the paramount title subsequently arising from the non-payment of taxes and the sale of the land therefor. He could not do any thing inconsistent with his duty to his client, as to the matters about which he was consulted ; but his duty as to this land was not a continuing one, and had ended before the claim of the State to sell it arose. He could not use for his own advantage information acquired *601in bis professional employment, but such disability could have no application to the sale of the land for taxes, which was the act of the State, wholly independent of any agency of appellant, and unaffected by any knowledge he may have had, and which transferred the title, in whomsoever it was.
Decree reversed and bill dismissed.